Citation Nr: 1042400	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  04-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a nervous condition, to 
include as secondary to service-connected acne vulgaris.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1961 to April 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran testified before the undersigned at a Travel Board 
hearing in January 2008.  A transcript is of record.

In May 2008, the Board remanded this matter to the RO in order to 
notify the Veteran of what the evidence must show to establish 
entitlement to service connection for a nervous condition as 
secondary to his service-connected acne, as well as to arrange 
for a physician to provide an opinion as to whether it is at 
least as likely as not that the Veteran's acne vulgaris caused or 
aggravated any diagnosed nervous disorder and as to whether the 
Veteran's current nervous disorder is related to military service 
or any event that occurred therein.

The development was accomplished and, in a March 2009 decision, 
the Board denied the Veteran's claim for entitlement to service 
connection for a nervous condition, to include as secondary to 
service-connected acne vulgaris.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2010 Order, the Court 
vacated the March 2009 Board decision, and remanded the case to 
the Board for further proceedings consistent with a March 2010 
Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.





REMAND

As noted in the Introduction, the Board's March 2009 decision 
denying the Veteran's claim of entitlement to service connection 
for a nervous condition, to include as secondary to service-
connected acne vulgaris, was vacated and remanded by the Court.  
The reason for the remand was that the parties to the Joint 
Motion determined that VA had not obtained all of the Veteran's 
treatment records from the U.S. Naval Hospital in Jacksonville, 
Florida, and the Veteran was not given proper notice that all of 
his records could not be obtained.  

Under pertinent VA regulations, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and, in claims for disability compensation, 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159 
(2010).  For records in the custody of a Federal department or 
agency, VA must make as many requests as are necessary to obtain 
any relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c)(2).

Here, in correspondence dated on July 11, 1963, VA requested the 
Veteran's treatment records from the U.S. Naval Hospital in 
Jacksonville, Florida, for the period from February 1, 1963, to 
April 8, 1963.  To date, only three records from the U.S. Naval 
Hospital have been associated with the Veteran's claims file: one 
dated in February 1963, and two dated in April 1963.  On remand, 
the RO should make another effort to obtain a complete copy of 
the Veteran's treatment records from the Naval Hospital 
Jacksonville.  In addition, the RO should ensure that all of the 
Veteran's service treatment records are associated with the 
claims folder.  If no additional records are available, the 
Veteran and his representative should be notified.  




Accordingly, the case is REMANDED for the following action:

1. The RO should make another attempt to 
secure the Veteran's treatment records from 
the Naval Hospital Jacksonville in 
Jacksonville, Florida, for the period from 
February 1, 1963, to April 8, 1963.  

If VA is unable to obtain any additional 
records requested on his behalf, VA must 
provide the Veteran with oral or written 
notice of that fact.  The notice must contain 
various information, including an explanation 
of the efforts VA made to obtain the records 
and a description of any further action VA 
will take regarding the claim.  38 C.F.R. § 
3.159(e).  

2.  The RO should also request the Veteran's 
service 
treatment records for the Veteran's period of 
service from all appropriate locations, to 
include the National Personnel Records Center 
(NPRC).  

If no such service medical or personnel 
records can be found, or if they have been 
destroyed, specific confirmation of that fact 
must be received.  Notify the Veteran as 
required.  The RO should additionally request 
that the Veteran submit any service treatment 
records that may be in his possession.  

3.  The RO should then readjudicate the 
Veteran's claim. If the claims remain denied, 
issue a supplemental statement of the case to 
the Veteran and his representative, who 
should be given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


